DETAILED ACTION
	This is the initial Office action for non-provisional application 16/178,210 filed November 1, 2018, which is a continuation-in-part of non-provisional application 14/440,004 filed April 30, 2015, which is a national stage entry of PCT/US13/75006 filed December 13, 2013, which claims priority from provisional application 61/737,659 filed December 14, 2012.  Claims 1-20, as originally filed are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I in the reply filed on August 18, 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application 14/440,004 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 11, and 16 each require at least one accelerometer affixed to the sleeve; however, this feature is not supported in application 14/440,004 such that claims 1, 11, and 16 are not entitled to the benefit of the prior application.  Dependent claims 2-10 and 12-15 are also not entitled to the benefit of the prior application.  For purposes of applicable prior art, claims 1-16 have the effective filing date of November 1, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 recites the limitation “wherein the accelerometer obtains and transmits data regarding movement of the human knee to a processor-based device” which renders the claim indefinite.  It has been held that when a claim is directed to both an apparatus (a knee brace) and a method of using the apparatus (by using the accelerometer to obtain and transmit data), it creates confusion as to when direct infringement occurs, i.e., whether infringement occurs when one creates a knee brace having an accelerometer capable of obtaining and transmitting data or whether infringement occurs when the accelerometer is used to obtain and transmit data.  See MPEP 2173.05(p)(II).  For examination purposes, the above limitations of claim 1 will be interpreted as “wherein the accelerometer is configured to obtain and transmit data regarding movement of the human knee to a processor-based device”.
With further regard to the above limitation of claim 1, it is unclear if the “processor-based device” is being positively recited as a claimed element or if the limitation is directed to the capability of the accelerometer to transmit data to a processor-based device.  Since claim 1 is directed to a “knee brace” and in view of the above interpretation to include the phrase “configured to”, it appears that the processor-based device is not positively recited as part of the claimed invention and the claim will be examined accordingly.
Claims 2-10 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
Claim 10 recites the limitation “wherein the accelerometer transmits the movement data via Bluetooth communications protocol” which renders the claim indefinite.  It has been held that when a claim is directed to both an apparatus (a knee brace) and a method of using the apparatus (by using the accelerometer to transmit data), it creates confusion as to when direct infringement occurs, i.e., whether infringement occurs when one creates a knee brace having an accelerometer capable of transmitting data or whether infringement occurs when the is configured to transmit the movement data via Bluetooth communications protocol”.
Claim 10 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless technology standard used for exchanging data between fixed and mobile devices and, accordingly, the identification/description is indefinite.  For examination purposes, the limitation “Bluetooth communications protocol” will be interpreted as “wireless communications protocol”.
Claim 12 recites the limitation “a second one of the first pair of accelerometers is affixed near the first lower ring” in lines 6-7; however, this limitation was previously recited in lines 16-17 of claim 11.  For examination purposes, the above limitation of claim 12 will be interpreted as “a second one of the second pair of accelerometers is affixed near the first lower ring”.
Claim 13 recites the limitations “a human knee” in line 2 and “the human knee” throughout the remainder of the claim.  However, since claim 11 also previously recites the limitation “a human knee”, it is unclear if the recitation of “a human knee” in claim 13 is intended to introduce another human knee and if the subsequent recitations of “the human knee” are intended to refer to the human knee introduced in claim 11 or the human knee introduced in claim 13.  For examination purposes, the limitation “a human knee” recited in line 2 of claim 13 will be interpreted as “a second human knee” in order to more clearly introduce another human 
Claim 14 recites the limitation “wherein the accelerometers obtain and transmit data regarding movement of the human knee to a processor-based device” which renders the claim indefinite.  It has been held that when a claim is directed to both an apparatus (a knee brace) and a method of using the apparatus (by using the accelerometer to obtain and transmit data), it creates confusion as to when direct infringement occurs, i.e., whether infringement occurs when one creates a knee brace having an accelerometer capable of obtaining and transmitting data or whether infringement occurs when the accelerometer is used to obtain and transmit data.  See MPEP 2173.05(p)(II).  For examination purposes, the above limitations of claim 14 will be interpreted as “wherein the accelerometers are configured to obtain and transmit data regarding movement of the human knee to a processor-based device”.
With further regard to the above limitation of claim 14, it is unclear if the “processor-based device” is being positively recited as a claimed element or if the limitation is directed to the capability of the accelerometer to transmit data to a processor-based device.  Since claim 14 is directed to a “knee brace” and in view of the above interpretation to include the phrase “configured to”, it appears that the processor-based device is not positively recited as part of the claimed invention and the claim will be examined accordingly.
Claim 16 recites the limitation “a human knee” in lines 2 and 15; however, it is unclear if the recitation in line 15 is intended to introduce another human knee and if the subsequent recitations of “the human knee” are intended to refer to the human knee introduced in line 2 or the human knee introduced in line 15.  For examination purposes, the limitation “a human knee” recited in line 2 of claim 16 will be interpreted as “a first human knee” and the limitation “a human knee” recited in line 15 of claim 16 will be interpreted as “a second human knee” in order 
Claim 16 recites the limitation “wherein the accelerometers generate and transmits data regarding movement of the human knee to a processor-based device” which renders the claim indefinite.  It has been held that when a claim is directed to both an apparatus (a knee brace) and a method of using the apparatus (by using the accelerometer to obtain and transmit data), it creates confusion as to when direct infringement occurs, i.e., whether infringement occurs when one creates a knee brace having an accelerometer capable of obtaining and transmitting data or whether infringement occurs when the accelerometer is used to obtain and transmit data.  See MPEP 2173.05(p)(II).  For examination purposes, the above limitations of claim 16 will be interpreted as “wherein the accelerometers are configured to generate and transmit data regarding movement of the human knee to a processor-based device”.
With further regard to the above limitation of claim 16, it is unclear if the “processor-based device” is being positively recited as a claimed element or if the limitation is directed to the capability of the accelerometer to transmit data to a processor-based device.  Since claim 16 is directed to a “knee brace” and in view of the above interpretation to include the phrase “configured to”, it appears that the processor-based device is not positively recited as part of the claimed invention and the claim will be examined accordingly.
Claim 16 recites the limitation “the accelerometers” in line 28; however, since claim 16 previously recites both “a first pair of accelerometers” and “a second pair of accelerometers”, it is unclear if the limitation “the accelerometers” recited in line 28 of claim 16 is intended to refer to either the first pair of accelerometers, the second pair of accelerometers, or both the first and second pairs of accelerometers.  For examination purposes, the limitation “the accelerometers” as recited in line 28 of claim 16 will be interpreted as “the first pair of accelerometers or the second pair of accelerometers”.
Claim 16 recites the limitation “the human knee” in lines 28-29; however, since claim 16 previously recites “a human knee” in both lines 2 and 15 which are being interpreted as “a first human knee” and “a second human knee”, respectively, as discussed above, it is unclear if the limitation “the human knee” recited in lines 28-29 of claim 16 is intended to refer to either the first human knee or the second human knee.  For examination purposes, the limitation “the human knee” as recited in lines 28-29 of claim 16 will be interpreted as “the first human knee or the second human knee”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudziak (US Patent Pub. 2015/0290011) in view of Kanchan et al. (US Patent Pub. 2016/0338621).
Regarding claim 1, Dudziak discloses a knee brace (brace 300) comprising a sleeve formed of flexible elastic material to conform to a human knee, the sleeve having a posterior section (posterior portion 310) and an anterior section (anterior portion 320), the anterior section (320) configured to conform to an anterior region of the human knee and cover a knee joint and formed with an increased volume of the flexible elastic material relative to the posterior section (310) (due to the pattern of large diameter holes 312 in the posterior portion 310 and the pattern of smaller diameter holes 322 in the anterior portion 320), the posterior section (310) configured to conform to a posterior region of the human knee (Fig. 3A; ¶ 0001, 0017, & 0034).

Kanchan discloses a knee brace comprising a sleeve (leg sleeve 30) and at least one accelerometer (within sensor packages 31, 35, 70) affixed with the sleeve (30), wherein the at least one accelerometer (31, 35, 70) is configured to obtain and transmit data regarding movement of a human knee to a processor-based device (Figs. 3 & 7; ¶ 0006-0007, 0038, 0045, & 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace taught by Dudziak to include at least one accelerometer affixed with the sleeve and configured to obtain and transmit data regarding movement of the human knee to a processor-based device as taught by Kanchan for the purpose of collecting and analyzing bio-mechanics and human gait analysis data while a user is performing physical activity.
Regarding claims 2 and 4, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Dudziak further discloses that the anterior section (320) further comprises a lateral section (material approximately around the lateral line 352) formed at an outside edge of the anterior section (320) and configured to conform to a lateral region of extending around an outside anterior portion of the joint and a medial section (material approximately around the deep front line 354) formed at an inside edge of the anterior section (320) and configured to conform to a medial region extending around an inside anterior portion of the knee joint (Fig. 3C; ¶ 0036) and Kanchan further discloses that the at least one accelerometer (31, 35) is affixed to a lateral section of the sleeve (30) or may be affixed to a medial section of the sleeve (30) (Fig. 3; ¶ 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace taught by the combination of 
Regarding claims 3 and 5, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Kanchan further discloses a first accelerometer (within package 31) affixed near a top of the sleeve (30) and a second accelerometer (within package 35) affixed near a bottom of the sleeve (30), wherein the at least one accelerometer (31, 35) may be affixed to a lateral section or a medial section of the sleeve (30) (Fig. 3; ¶ 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace taught by the combination of Dudziak and Kanchan to include a first accelerometer affixed near a top of the sleeve and a second accelerometer affixed near a bottom of the sleeve as further taught by Kanchan for the purpose of suitably positioning sensors on first and second sides of the knee joint.
Regarding claims 7-10, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Kanchan further discloses that the processor-based device may be a smartphone (914), wherein the at least one accelerometer (31, 35, 70) would be capable of transmitting data to a smartphone including an additional accelerometer or an application for processing the movement data received from the at least one accelerometer, and wherein the at least one accelerometer is configured to transmit the movement data via a wireless communications protocol (Fig. 10; ¶ 0045, 0052, & 0059).
Regarding claim 11, Dudziak discloses a knee brace system comprising a first sleeve (knee brace 300) formed of flexible elastic material to conform to a first human knee, the first sleeve (300) including a first upper ring (top ring 302) configured to be secured above the first human knee, a first lower ring (bottom ring 304) configured to be secured below the first human 
However, Dudziak fails to teach a first pair of accelerometers affixed in the first lateral panel, wherein a first one of the first pair of accelerometers is affixed near the first upper ring and a second one of the first pair of accelerometers is affixed near the first lower ring.
Kanchan discloses a knee brace system comprising a first sleeve (leg sleeve 30) to conform to a first human knee and a first pair of accelerometers (within sensor packages 31, 35, 70) affixed in a first lateral panel of the sleeve (30), wherein a first one (within package 31) of the first pair of accelerometers (31, 35) is affixed near a first upper ring of the sleeve (30) and a second one (within package 35) of the first pair of accelerometers (31, 35) is affixed near a first lower ring of the sleeve (30) (Figs. 3 & 7; ¶ 0006-0007, 0038, 0045, & 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace system taught by Dudziak to include a first pair of accelerometers affixed in the first lateral panel such that a first one of the first pair of accelerometers is affixed near the first upper ring and a second one of the first pair of accelerometers is affixed near the first lower ring as taught by Kanchan for the purpose of 
Regarding claim 13, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Kanchan further discloses a second sleeve (leg sleeve 30) to conform to a second human knee (Fig. 6; ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace system taught by the combination of Dudziak and Kanchan to include a second sleeve to conform to a second human knee as further taught by Kanchan for the purpose of providing biomechanics analysis, motion capture, and/or gait analysis for both knees of a user.
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the second sleeve of the knee brace system taught by the combination of Dudziak and Kanchan to have the same structure as the first sleeve such that the second sleeve is formed of flexible elastic material and includes a second upper ring configured to be secured above the second human knee, a second lower ring configured to be secured below the second human knee, a second anterior panel affixed between the second upper ring and the second lower ring and configured to conform to an anterior region of the second human knee, a second posterior panel affixed between the second upper ring and the second lower ring and configured to conform to a posterior region of the second human knee, wherein the second anterior panel is formed with an increased volume of the flexible elastic material relative to the second posterior panel, a first medial panel affixed between the second upper ring and the second lower ring and between the second anterior panel and the second posterior panel, the first medial panel configured to conform to an inside portion of the second human knee, and a second pair of accelerometers affixed in the first medial panel, wherein a first one of the second pair of accelerometers is affixed near the second upper ring and a second one of the second pair of accelerometers is affixed near the second In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 14, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Kanchan further discloses that the first pair of accelerometers (31, 35) are configured to obtain and transmit data regarding movement of a human knee to a processor-based device (Fig. 3; ¶ 0007 & 0045).
Regarding claim 15, the combination of Dudziak and Kanchan discloses the invention substantially as claimed, as described above, and Kanchan further discloses that the processor-based device may be a smartphone (914) (Fig. 10; ¶ 0052 & 0059).
Regarding claim 16, Dudziak discloses a knee brace system comprising a first sleeve (knee brace 300) formed of flexible elastic material to conform to a first human knee, the first sleeve (300) including a first anterior panel (anterior panel 320) configured to conform to an anterior region of the first human knee, a first posterior panel (posterior panel 310) configured to conform to a posterior region of the first human knee, wherein the first anterior panel (320) is formed with an increased volume of the flexible elastic material relative to the first posterior panel (310) (due to the pattern of large diameter holes 312 in the posterior portion 310 and the pattern of smaller diameter holes 322 in the anterior portion 320), and a first lateral panel (material approximately around the lateral line 352) configured to conform to an outside portion of the first human knee. (Figs. 3A & 3C; ¶ 0001, 0017, 0034, & 0036).
However, Dudziak fails to teach a second sleeve to conform to a second human knee, a first pair of accelerometers affixed in the first lateral panel, and a second pair of accelerometers affixed in the first medial panel, wherein the first or second pair of accelerometers generate and transmit data regarding movement of the first or second human knee to a processor-based device.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace system taught by Dudziak to include a first pair of accelerometers affixed in the first lateral panel such that a first one of the first pair of accelerometers is affixed in an upper portion of the first lateral panel and a second one of the first pair of accelerometers is affixed in a lower portion of the first lateral panel as taught by Kanchan for the purpose of collecting and analyzing bio-mechanics and human gait analysis data while a user is performing physical activity.
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace system taught by the combination of Dudziak and Kanchan to include a second sleeve to conform to a second human knee as further taught by Kanchan for the purpose of providing biomechanics analysis, motion capture, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudziak  in view of Kanchan as applied to claims 1-3 above, and in further view of Caillouette et al. (US Patent 8,357,111).
Regarding claim 6, the combination of Dudziak and Kanchan discloses the invention, substantially as claimed, as described above, and Dudziak further discloses that the anterior section (320) further comprises a medial section (material approximately around the deep front line 354) formed at an inside edge of the anterior section (320) and configured to conform to a medial region extending around an inside anterior portion of the knee joint (Fig. 3C; ¶ 0036).
However, the combination of Dudziak and Kanchan fails to teach a third accelerometer and a fourth accelerometer.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace taught by the combination of Dudziak and Kanchan to include a third accelerometer and a fourth accelerometer as taught by Caillouette for the purpose of increasing the amount of data obtained regarding movement of the human knee.  Further, it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Although Kanchan further discloses that the accelerometers (31, 35) may be positioned on a medial section of the sleeve (30) (¶ 0050), the combination of Dudziak / Kanchan / Caillouette fails to teach that the third accelerometer is affixed near a top of the medial section and the fourth accelerometer is affixed near a bottom of the medial section.  It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the knee brace taught by Dudziak / Kanchan / Caillouette such that the third accelerometer is affixed near a top of the medial section and the fourth accelerometer is affixed near a bottom of the medial section in order to obtain data from both the lateral and medial sides of the knee joint.
Regarding claim 12, the combination of Dudziak and Kanchan discloses the invention, substantially as claimed, as described above, and Dudziak further discloses a first medial panel (material approximately around the deep front line 354) affixed between the first upper ring (302) and the first lower ring (304) and between the first anterior panel (320) and the first 
However, the combination of Dudziak and Kanchan fails to teach a second pair of accelerometers.
Caillouette discloses a knee brace system (apparatus 10) comprising a sleeve (knee sleeve 14), a first pair of accelerometers (sensor circuits 30, 32), a second pair of accelerometers (sensor circuits 34, 36) (Figs. 1-2; column 4, lines 31-39; column 5, lines 3-7; column 6, lines 25-26 & 40-45).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee brace system taught by the combination of Dudziak and Kanchan to include a second pair of accelerometers as taught by Caillouette for the purpose of increasing the amount of data obtained regarding movement of the human knee.  Further, it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Although Kanchan further discloses that the accelerometers (31, 35) may be positioned on a medial section of the sleeve (30) (¶ 0050), the combination of Dudziak / Kanchan / Caillouette fails to teach that the second pair of accelerometers is affixed in the first medial panel, wherein a first one of the second pair of accelerometers is affixed near the first upper ring and a second one of the second pair of accelerometers is affixed near the first lower ring.  It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the knee brace system taught by Dudziak / Kanchan / Caillouette such that the second pair of accelerometers is affixed in the first medial panel, wherein a first one of the second pair of accelerometers is affixed near the first upper ring and a second one of the second pair of accelerometers is affixed near the first lower ring in order to obtain data from both the lateral and medial sides of the knee joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/19/2021